Third District Court of Appeal
                               State of Florida

                          Opinion filed July 7, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0866
                       Lower Tribunal No. 11-23514
                          ________________


             Jesus G. Joubert Rodriguez, etc., et al.,
                                 Appellants,

                                     vs.

             Central Florida Equipment Rentals, Inc.,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Alan Fine,
Judge.

      Deehl PLLC and David L. Deehl; Kula & Associates, P.A., and Elliot B.
Kula and William D. Mueller, for appellants.

      Boyd Richards Parker & Colonnelli, PL and Elaine D. Walter and
Yvette R. Lavelle and Maria E. Dalmanieras, for appellee.


Before LOGUE, SCALES and LOBREE, JJ.

     PER CURIAM.

     In this wrongful-death action, Jesus G. Joubert Rodriguez, the
personal representative of the estate of his deceased wife, Ivon Arbesun

Nunez, challenges a final summary judgment entered in favor of Central

Florida Equipment Rentals, Inc. (the “contractor”). He contends that, in

moving for summary judgment on the issues of legal duty and legal

causation, the contractor failed to meet its preliminary burden to show that

there were no genuine issues of material fact entitling it to judgment as a

matter of law.

     We review the trial court’s entry of summary judgment de novo, viewing

the evidence in the light most favorable to the nonmoving party.       See

Luckman v. Wills, 306 So. 3d 990, 993 n.2 (Fla. 3d DCA 2020); Sierra v.

Shevin, 767 So. 2d 524, 525 (Fla. 3d DCA 2000). Upon our thorough

examination of the record, we agree that the trial court erred in granting

summary judgment, because genuine issues of material fact remain in

dispute regarding the existence of legal duty and legal causation.

     Reversed and remanded for further proceedings.




                                     2